Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group 1 (claims 22-37 directed to methods comprising gene expression analysis) in the reply filed on 11/16/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to search and examine all of the different inventions of Groups 1, 2 and 3.  This is not found persuasive because the instant application is a 371 national stage application, and so the relevant issue is the lack of unity of invention (as discussed on pages 5-6 of the Requirement of 05/16/2022).
The requirement is still deemed proper and is therefore made FINAL.

	Applicants’ additional election of the particular species that is JAK1 (i.e.:  the gene that is analyzed in combination with the gene IL-7R) is also noted.  

Claims 28-33, which specifically require non-elected genes, and claims 38 and 39, directed to non-elected products, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022.


Information Disclosure Statement
The listing of references in the specification (see pages 41-43) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 22-26,  is objected to because of the following informalities:  
In several cases the text of the claim is missing articles when reciting nouns.  For example, line 2 in claim 22 may be amended as follows:  
with an anti-TNFalpha agent and/or [[to]] with an anti-α4β7 agent, wherein said patient is suffering from a
and the phrase in line 5 may be amended to recite “is suffering from an inflammatory condition or disease”.   There are similar issues in claims 23-25
	Additionally, claim 22 in line 13 recites “said expression profile of step (a)”, but the relevant step in the claims is recited as “a/”, not as”(a)”.  The similar recitations are non-consonant in claim 23 and 25, where the step is denoted as “a.” but referenced as “(a)”, and also in claim 26.  Claim 36 reference “step b)”, but the independent claim (i.e.:  claim 22) recites the term “b/”.    

Applicants are encouraged to thoroughly review the text of all of the claims, appropriate correction is required.

Claim Rejection - Improper Markush Grouping
Claims 22-27 and 34-37 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring detection and comparison of an expression profile that includes different distinct genes.  In this regard Applicants have elected the particular combination that is IL7R and JAK1.
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide (or amino acid) sequence (e.g.: a different mRNA transcript or protein that is particular to a different gene).  Each mRNA transcript having any different nucleotide sequence has a different chemical structure in that it consists of a different nucleotide sequence.  Similarly, each different protein requires a different sequence of amino acids to define the species.  And each gene transcript or expressed protein has a different biological activity in that it has a different elements required for analysis/detection (e.g.:  specific nucleotide primers or probes; different antibodies that may detect the required protein analyte), and the expression of the different analytes are related to the expression of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the biomarkers are present in a sample as nucleic acids, or alternatively, polypeptides.  The fact that the biomarkers comprise nucleotides, or amino acids, per se does not support a conclusion that they have a common single structural similarity because these basic structures themselves are not essential to the common activity of being correlated with response to treatment, as asserted by the specification.  Accordingly, while the different recited analytes/biomarkers are asserted to have the property of compared levels associated with response to treatment, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to treatment response is particular to each different biomarker because of some role in the biological processes of the organism in response to treatment, not based on some particular common structural feature shared among the different biomarkers themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different CpG positions are associate with allograft.  Nor is there an expectation that all of the different CpG positions will behave the same way, where the specification teaches that in fact different CpGs show different levels of methylation in cases versus controls (e.g.:  Table 4), and the related art of Costello et al (1994) indicates the unpredictability in examining methylation status of different parts of a gene promoter.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-27 and 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below. The judicial exception is not integrated into a practical application of the judicial exception.  The rationale for this determination is explained below:
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong 1. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- where the claims recite the phrase “comparing said expression profile” (i.e.:  in independent claims 22 and 25), such concepts are abstract ideas; they encompass the mental comparison of data and the correlation of data and information to reach a conclusion.  Similarly, the claims are also directed to the asserted natural phenomenon wherein the particular compared amounts of a biomarker are associated with response to treatment.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the determined expression profiles or the comparison of the profiles, such as the administration of a particular drug for treatment of inflammation.  

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- the claims include practical steps related to the collection of gene expression data used for biomarker analysis, but the broadly recited steps are properly considered routine and conventional and the claims are not significantly more than the judicial exceptions to which they are directed.
The specification indicates that the practical steps of data collection as required by the rejected claims were known in the art.  For example, the specification at page 20 provides:
Probes targeting the genes described herein are available in the art. It is especially disclosed that the following commercial probes which are disclosed as TaqMan gene-expression probes may be used in the context of the methods of the invention.

The detection and analysis of genome-wide expression in the context of the instant invention is also provided in the prior art, for example in Arijs et al (2009) as cited on the IDS of 02/03/2020.  And the specification at page 24 indicates that “methods for the detection of proteins are well known from the person skilled in the art”.  Additionally, the prior art of Li et al (2012) as cited on the IDS of 08/10/2022 teaches that the methods of gene expression analysis were known in the art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the data collection of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting SNP data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, in University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
methods of predicting response to treatment of an inflammatory condition with an anti TNF-α agent or an anti-α4β7 agent where the expression profile in a subject with an inflammatory condition is determined and compared with an expression profile from a control subject with the inflammatory condition

does not reasonably provide enablement for:
assessments made by comparing the expression profile in a subject with an inflammatory condition as compared with an expression profile from a healthy control subject.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
	The instant claims are directed to methods of assessing the response status, or non-responsiveness of a patient for treatment of an inflammatory condition with an anti TNF-α agent or an anti-α4β7 agent.  It is noted that the specification defines (p.5 of the specification) the relevant “response status” as providing “an indication or a conclusion that the patient is likely or not likely to derive benefits from” the recited treatments.  The assessments of the claims are made based on a comparison of an expression profile (i.e.:  of IL7R and JAK1, as consonant with the Election) obtained from a subject with an inflammatory condition to any control.  Relevant to the instant rejection, the claims encompass and specifically recite (i.e.:  claims 36) a comparison where the control is a healthy subject.
Direction provided by the specification and working example
The instant application provides an example (p.31) of the investigation of gene expression data sets from the Gene Expression Omnibus (p.39) to analyze expression levels of biomarkers in healthy control subjects, and subjects diagnosed with inflammatory disease (i.e.:  specifically ulcerative colitis (UC) and Crohn’s disease (CD) forms of inflammatory bowel disease (IBD)) that were treated with an anti TNF-α agent or an anti-α4β7 agent, including subjects who responded to treatment and those with refractory disease.  Relevant to the claimed methods and the instant rejection, the specification teaches that among diagnosed subjects, those with higher IL7R expression were more likely to be non-responsive to treatment (Figure 4 a).  However, as relevant to the breadth of the claims and the instant invention, the specification also teaches that if the level of IL7R expression in diagnosed subjects was higher than the level in normal subjects in both diagnosed responders and diagnosed non-responders (e.g.:  Fig 4 b).  
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art with regard to the analysis of gene expression profiles in any sample is high, the unpredictability in associating any gene expression level with a phenotype, such as treatment response, as encompassed by the claims is higher.  Such unpredictability is demonstrated by the related art and the instant specification.
Because the claims broadly and generically encompass any comparison of gene expression with any controls, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression; so it is unpredictable if any comparison and generically encompassed by the claims are indicative of treatment response.
This unpredictability is further demonstrated by the data of the specification, as noted above, which teaches that a comparison gene expression between a subject diagnosed with an inflammatory disease and a healthy control (as broadly encompassed by the claims) would not be expected to establish a prediction of treatment response.  For example, IL7R gene expression is always higher in a diagnosed subject as compared to a healthy control, regardless of treatment outcome. 
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from subjects to try to establish the broadly required associations of the claims.  Even if such experimentation were to be performed, given the unpredictability of the subject matter of the claims, there is no assurance that the required associations would be detected.  
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-27, 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arijs et al (2009) as cited on the IDS of 07/13/2020, in view of Badot et al (2009) and Wampler Muskardin et al (2016).
Relevant to the instant rejection of claims, Arijs et al teaches the analysis of gene expression associated with response to infliximab (an anti-TNFα agent) treatment of uncreative colitis (an inflammatory condition).  The reference teaches determining an expression profile (p.1613 – Oligonucleotide array hybridization, relevant to claim 37) in patients with ulcerative colitis (relevant to claim 24) relevant to the limitations of step (a) in claims 22, and 23 and 25.  The reference specifically indicates the measurement and analysis IL7R messenger RNA (e.g.:  Table 3), relevant to the requirements of claims 22, 23, 25 and the profiles of claims 26 and 27).  The reference teaches obtaining expression profiles from subject prior to infliximab treatment (relevant to claim 35), and the comparison of expression profiles in non-responders as compared to treated subjects that did not respond to treatment (e.g.:  p.1614 - Data analysis), relevant to step (b) in claims 22, 23 and 25.  The reference teaches that IL7R is differentially expressed in responders versus non responders.
Similarly relevant to the instant rejection of claims, Badot et al teaches the analysis of gene expression associated with response to adalimumab (an anti-TNFα agent) treatment of rheumatoid arthritis (RA) (an inflammatory condition).  The reference teaches determining an expression profile (p.3 – Microarray hybridization, relevant to claim 37) in patients with RA relevant to the limitations of step (a) in claims 22, and 23 and 25.  The reference specifically indicates the measurement and analysis IL7R messenger RNA (e.g.:  p.3 - Quantitative real-time reverse transcriptase-polymerase chain reaction experiments; Figure 4), relevant to the requirements of claims 22, 23, 25 and the profiles of claims 26 and 27).  The reference teaches obtaining expression profiles from subject prior to adalimumab treatment (relevant to claim 35), and the comparison of expression profiles in non-responders as compared to treated subjects that did not respond to treatment (e.g.:  Fig. 4), relevant to step (b) in claims 22, 23 and 25.  The reference teaches that IL7R is differentially expressed in responders versus non responders (p. 8, left col, lns. 24-28; Figure 5).  Further relevant to the claims, Bardot et al teaches (e.g.:  Figure 3) the analysis of gene expression after treatment has been received (relevant to claim 34).
Arijs et al and Badot et al both teach the association between pre-treatment levels of IL7R expression with responder status upon treatment of an inflammatory condition with an anti-TNFα agent.  Arijs et al and Badot et al do not explicitly teach the association of JAK1 expression (as consonant with the election) with response to treatment.  However the association of JAK1 expression levels and response to treatment of an inflammatory condition with an anti-TNFα agent was known in the prior art and is taught by Wampler Muskardin et al.  
Relevant to the limitations of the rejected claims as consonant with the Election, Wampler Muskardin et al teaches the analysis of gene expression associated with INF-β/α activity ration which can itself predict non-response to anti-TNFα therapy in the treatment of RA.  Wampler Muskardin et al teaches that analysis of gene expression, including JAK1, can detect expression patterns associated with  IFN-β/α ratios that are predictive of non-response to anti-TNF-α therapy.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claim to have included the measurement of a gene expression profile including JAK1, as taught by Wampler Muskardin et al, in the methods of responder prediction comprising IL7R expression analysis exemplified by Arijs et al and Badot et al.  The skilled artisan would have been motivated to include JAK1 based on the expressed teachings of Wampler Muskardin et al that analysis of validated biomarkers may allow development of more individualized approaches to therapy. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The specification (p.39) indicates that the prior art of Planell et al (2013), Vanhove et al (2015), Toedter et al (2011), Haberman et al (2014) and Arijs et al (2009) (citations 30, 45, 41, 17., and 6, respectively, on the IDS of 07/13/2020) provide gene expression data sets that include gene expression associations germane to the instant claims.  Where the prior art (e.g.:  Kim et al (2014)) teaches a technique that includes comparing gene expression profiles reported by previous studies dealing with the responsiveness of anti-TNF therapy in patients with an inflammatory disease and to identifying differentially expressed genes  that discriminate between responders and non-responders to anti-TNF therapy, the particular results related to the instantly claimed methods may be considered routine optimization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634